Citation Nr: 1506261	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-07 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether payment of attorney fees from past-due benefits at the 20 percent rate in the calculated amount of $48,413.97 are reasonable.


REPRESENTATION

Veteran represented by:	James Fausone, Attorney


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel

INTRODUCTION

The Veteran served on active duty for training from November 1979 to March 1980 and had active service from September 1981 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 administrative decision by the RO in San Diego, California.  The Veteran testified before the undersigned during a Board hearing held in December 2014.  A copy of the hearing transcript has been associated with the record.


FINDINGS OF FACT

1.  The Veteran hired an attorney, J.F., per a November 2010 fee agreement between the Veteran and the attorney, pertaining to representation in the matter of entitlement to service connection for a psychiatric disability.  This agreement meets the basic statutory and regulatory requirements for payment of attorney fees from past-due benefits.
 
2.  In a March 2011 rating decision, the RO granted entitlement to service connection for an acquired psychiatric disorder, at an evaluation of 70 percent, effective January 7, 2002.  The total amount of the award was $242,069.83.
 
3.  The correct total paid or payable to the J.F. (attorney) is $48,413.97 (20 percent).
 
4.  Under the facts and circumstances of this case, attorney fees calculated in the amount of $48,413.97 are reasonable.


CONCLUSION OF LAW

The requirements for payment of attorney fees in the amount of 20 percent of past-due benefits payable to the Veteran calculated in the amount of $48,413.97 have been met.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 20.609 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

However, an attorney fee dispute is not a "claim" for disability compensation benefits.  The U.S. Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking a decision regarding how benefits will be distributed under another Chapter, i.e., Chapter 59.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Nevertheless, the record reflects that both contesting parties, the Veteran and J.F., have been provided with notice and assistance by VA throughout the course of this appeal.  As such, the Board finds that no further action is necessary here under VA's duties to notify and assist.

 Attorney Fees 

In the Veterans' benefits claims system, there are two separate issues for determination regarding attorney fee awards: initial eligibility for a fee award and reasonableness of the fee award.  See Scates v. Principi, 282 F.3d 1362, 1367 (Fed. Cir. 2002) (noting, however, that the line between entitlement and reasonableness of attorney fees may not be "clear and bright").  

A claimant may have attorney representation for the prosecution of claims for VA benefits.  38 U.S.C.A. § 5904(a) (West 2014).  Pursuant to the Veterans Benefits, Health Care, and Information Technology Act of 2006 (P.L. 109-461), the statute governing the circumstances under which attorney fees may be charged was amended.  The amended statute permits attorneys to charge fees for representation after an agency of original jurisdiction (AOJ) has issued a decision on a claim or claims, to include those claims in which an NOD has been filed with respect to that decision on or before June 19, 2007, provided two requirements are met.  First, a final decision must have been promulgated by the Board.  Second, the agent or attorney must have been retained not later than one year following the date that the decision by the Board was promulgated.  Importantly, if this prong is met initially, it is considered to have been met with respect to all successor agents or attorneys acting in the continuous prosecution of the same matter if the predecessor was retained within the same required period.  See 38 C.F.R. § 14.636(c)(2).  

In this case, the NOD at issue was filed in June 2003.  The current version of 38 U.S.C. § 5904(c)(1), as amended on December 22, 2006, states that except as otherwise provided, in connection with a proceeding before VA with respect to benefits under laws administered by the Secretary, a fee may not be charged, allowed, or paid for services of attorneys with respect to services provided before the date on which a notice of disagreement is filed with respect to the case.  The limitation in the preceding sentence does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  See 38 C.F.R. § 14.636 (2014); see also 2006 Acts, Pub.L. No. 109-461, tit. I, sec. 101(h), 120 Stat. 3408.

As an initial matter, the Board finds that the Veteran's appointment of his attorney is valid pursuant to a VA Form 21-22a received by VA in December 2010.  The Board notes that J.F.'s predecessors were retained by the Veteran in a timely fashion (as noted in further detail below).  Moreover, the Veteran and his attorney have a valid fee agreement, which was originally dated in November 2010, of which a corrected version was received by VA in April 2011.  See 38 C.F.R. 
§§ 14.636(g), (h).  The fee agreement specifically referenced the issue of entitlement to service connection for a psychiatric disorder (for which service connection and past-due benefits were awarded).  Furthermore, as is the case here, fees which do not exceed 20 percent of any past-due benefits awarded are presumed reasonable.  38 C.F.R. § 14.636(f).  

There is no indication that the Veteran was incompetent to understand the terms of the agreement at the time it was signed.  Although the Veteran is rated at 70 percent for an acquired psychiatric disorder, there is no indication that the Veteran had been deemed incompetent by VA, or any other entity, and the time of the contract.  In fact, the Veteran testified in December 2014, before the undersigned, that he understood the contract with J.F. was a fee agreement, acknowledged that J.F. laid out the parameters of that fee, and acknowledged that he had agreed that 20 percent of past-due benefits would be awarded to J.F. should the Veteran's claim succeed.

In April 2003, the RO denied service connection for an acquired psychiatric disorder.  In June 2003, the Veteran filed a notice of disagreement as to that rating decision.  A February 2004 statement of the case (SOC) confirmed the denial, and the Veteran filed a formal appeal (VA Form 9) the same month.  The issue was certified to the Board in May 2004, and the issue was denied by the Board on the merits in March 2007.  For the purposes of 38 C.F.R. § 14.636, and despite a January 2008 Order from the U.S. Court of Appeals for Veterans Claims (Court) which remanded the issue back to the Board, the March 2007 Board decision is considered final.  At that time of that decision, the Veteran was represented by The American Legion.  A 21-22a was received in February 2009 appointing M.V. as the Veteran's representative.  As noted above, the Veteran switched his representation to J.F. pursuant to a 21-22a initially signed in November 2010, and corrected the following month.  The Board also notes that M.V. submitted a signed affidavit dated April 18, 2011, relinquishing his right to any attorney fees in this matter.  As such, J.F. was clearly the attorney of record at the time of the Veteran's grant of service connection and at the time is past-due benefits were awarded. 

As the appointment of J.F. as the Veteran's representative is valid, the fee agreement is valid, and the agreement clearly pertained to the past-due benefits received pursuant to his claim for service connection for an acquired psychiatric disorder, the criteria for the award of fees at the 20 percent rate in the calculated amount of $48,413.97 to J.F. based on past-due benefits to the Veteran are met.  
38 C.F.R. § 14.636.

The Board acknowledges that it is sympathetic to the Veteran's claim, and fully understands the contentions he advanced at his hearing.  However, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 


ORDER

Reasonable attorney fees from past-due benefits representing 20 percent of the Veteran's acquired psychiatric disability compensation award, or $48,413.97, are granted to J.F. pursuant to the fee agreement between he and the Veteran, subject to the provisions governing the award of monetary benefits.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


